Title: To Benjamin Franklin from John Paul Jones, 6 June 1778
From: Jones, John Paul
To: Franklin, Benjamin


Honored and dear Sir
Drake, Brest June 6th. 1778.
Your much esteemed favor of the 1st. Current, which I received last Night lays me under a most singular Obligation: I cannot but be deeply sensible of the Honor which is confered upon me by the Proposition; and I really think it affords a very fair prospect of Success.
In a few days the return of a letter from Mr. Schweighauser will I hope enable me to leave Affairs here so as to Attend you at Paris. I shall be happy in opportunities to prove by my Conduct, how much I wish to merit the continuance of your Confidence and that of the Prince.
It gives me pleasure to hear of the Arrival of the Providence Frigate at Nantes; and as I believe the Boston is not yet departed from Bourdeaux, if you approve it, they can Rendezvous here, which may enable us to regulate any disorders that may exist; and perhaps it may be more expedient that the Force should be United than kept seperate. I have the Honor to be with Sentiments of great Esteem and Respect Sir Your very Obliged, very Obedient and very humble Servant
Jno P Jones
His Excellency Doctor Franklin.
 
Notation: P. Jones Brest 18. may 1778.
